Lumpkin, J.
Where, in a county in which the sale of liquor was prohibited by law, persons went to the house of the accused about eight or nine o’clock at night and applied to him and another person who was there to sell them whisky, and, after some expression of unwillingness to make the sale, the defendant brought out a bottle containing about three -quarts of whisky, which his companion said belonged to them both, and from it a pint bottle was filled and given to the visitors, who-laid money on a shelf in payment for it and carried away the whisky, the jury was authorized to find the defendant guilty of making the sale.

Judgment affirmed.


All the Justices concur.